239 F.2d 646
57-1 USTC  P 9214
Warren H. CORNING and Maud E. Corning, Petitioners,v.COMMISSIONER OF INTERNAL REVENUE, Respondent.Warren H. CORNING, Petitioner,v.COMMISSIONER OF INTERNAL REVENUE, Respondent.
Nos. 12778, 12779.
United States Court of Appeals Sixth Circuit.
Nov. 1, 1956.

Barring Coughlin and David A. Gaskill, Thompson, Hine & Flory, Cleveland, Ohio, for petitioner.
Charles K. Rice, John Potts Barnes, Lee A. Jackson and Loring W. Post, Washington, D.C., for respondent.
Before SIMONS, Chief Judge, and ALLEN and McALLISTER, Circuit Judges.
PER CURIAM.


1
The above cause coming on to be heard upon the transcript of record and the briefs of the parties and the argument of counsel, the Court being duly advised,


2
Now, therefore, it is ordered, adjudged, and decreed that the decision herein reviewed be and is hereby affirmed upon the opinion of the Tax Court. 24 T.C. 907.